947 F.2d 941
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sheldon Gregory HOLM, Plaintiff-Appellant,v.VIRGINIA DEPARTMENT OF CORRECTIONS;  Officer Manns,Defendants-Appellees.
No. 91-7101.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 24, 1991.Decided Oct. 28, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   James C. Cacheris, District Judge.  (CA-90-1460-AM)
Sheldon Gregory Holm, appellant pro se.
E.D.Va.
AFFIRMED.
Before K.K. HALL, PHILLIPS and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Sheldon Gregory Holm appeals from the district court's order dismissing his complaint for failure to comply with the court's order to complete and return an in forma pauperis application.   Fed.R.Civ.P. 41(b).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Holm v. Virginia Dep't of Corrections, No. CA-90-1460-AM (E.D.Va. Apr. 18, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.